NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DOLORES ROXANA ALAS-DE RAMOS,                   No.    15-70673

                Petitioner,                     Agency No. A099-664-119

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 24, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Dolores Roxana Alas-De Ramos, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her motion to reopen proceedings.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion by denying Alas-De Ramos’s untimely

motion to reopen. As the BIA concluded, she did not introduce new evidence that

reflects materially changed country conditions or that would likely have changed

the outcome of her case. 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(1);

see Young Sun Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008)

(“[Petitioners] who seek to remand or reopen proceedings to pursue relief bear a

‘heavy burden’ of proving that, if proceedings were reopened, the new evidence

would likely change the result in the case.” (quoting Matter of Coelho, 20 I. & N.

Dec. 464, 473 (BIA 1992))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                   15-70673